Citation Nr: 1441904	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability other than pes planus.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a higher initial rating for hypertensive heart disease, rated noncompensable prior to January 17, 2013 and 30 percent disabling since that date.

6.  Entitlement to an initial rating higher than 10 percent for chronic diverticulosis.

7.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral pain syndrome.

8.  Entitlement to an initial rating higher than 10 percent for lumbosacral strain with spondylolisthesis and degenerative joint disease.
9.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1992.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO made the following determinations: denied entitlement to service connection for a right foot disability other than pes planus; denied entitlement to service connection for epididymitis, bilateral hearing loss, and tinnitus; granted service connection for hypertensive heart disease and assigned an initial noncompensable disability rating, effective from December 18, 2008; granted service connection for chronic diverticulosis and assigned an initial 10 percent disability rating, effective from October 16, 2008; granted service connection for right knee patellofemoral pain syndrome and assigned an initial 10 percent disability rating, effective from October 16, 2008; granted service connection for mechanical lumbosacral strain and assigned an initial 10 percent disability rating, effective from October 16, 2008; and denied entitlement to a compensable rating for hypertension.

In his May 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  He subsequently withdrew his Board hearing request and instead requested a hearing before a Decision Review Officer (DRO) at the RO.

The Veteran was notified that his DRO hearing had been scheduled for a date in July 2013 by way of a May 2013 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled DRO hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2013, the RO assigned an initial 30 percent disability rating for hypertensive heart disease, effective from January 17, 2013.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to higher initial ratings for right knee patellofemoral pain syndrome and lumbosacral strain with spondylolisthesis and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right foot disability other than pes planus.

2.  The Veteran does not have active epididymitis.
3.  From December 18, 2008 through January 16, 2013, the Veteran's hypertensive heart disease was manifested by fatigue, an ejection fraction of 60 percent, and 10 metabolic equivalents (METs); there was no evidence of any cardiac hypertrophy or dilatation and the Veteran did not experience any congestive heart failure.

4.  Since January 17, 2013, the Veteran's hypertensive heart disease has been manifested by cardiac hypertrophy, dyspnea, left ventricular dysfunction with an ejection fraction of between 50 and 54 percent, and estimated METs of between 5 and 7; the Veteran has not experienced any congestive heart failure.

5.  Since October 16, 2008, the Veteran's chronic diverticulosis has been manifested by no more than moderate symptoms, including occasional constipation and abdominal pain; the Veteran has not experienced any ulcerative colitis or peritoneal adhesions.

6.  The Veteran has not had diastolic blood pressure readings of predominantly 100 or more or systolic readings of predominantly 160 or more at any time during the claim period.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability other than pes planus that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have active epididymitis that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for an initial 10 percent rating prior to January 17, 2013 and an initial 60 percent rating since that date for hypertensive heart disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.100, 4.104, Diagnostic Code (DC) 7007 (2013).
4.  The criteria for an initial rating higher than 10 percent for chronic diverticulosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes (DCs) 7319, 7327 (2013).

5.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for higher initial ratings for hypertensive heart disease and chronic diverticulosis arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With respect to the claims of service connection for a right foot disability other than pes planus and epididymitis and the claim for an increased rating for hypertension, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a right foot disability other than pes planus and epididymitis and his claim for an increased rating for hypertension.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The November 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The November 2008 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a right foot disability, epididymitis, hypertensive heart disease, diverticulosis, or hypertension.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed right foot disability and epididymitis and the severity of his service-connected hypertensive heart disease, diverticulosis, and hypertension.

The Board acknowledges that the Veteran's representative requested in a May 2014 statement that the Veteran be afforded new VA examinations to assess the severity of his service-connected hypertensive heart disease, diverticulosis, and hypertension because the most recent examinations were conducted in January 2013. Nevertheless, the Veteran's representative did not indicate that the claimed disabilities had worsened since the January 2013 examinations and there is otherwise no evidence that the disabilities have worsened or changed since those examinations.  Thus, new VA examinations for the service-connected hypertensive heart disease, diverticulosis, and hypertension need not be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).






Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran claims that he has a current right foot disability other than pes planus and current epididymitis that had their onset in service.  Service treatment records include May 1977 and July and September 1980 records of treatment for a painful left testicle and right foot pain.  Examinations revealed a slightly enlarged left testicle and right foot tenderness and diagnoses of epididymitis, possible foot tissue damage, and possible fallen arches were provided.  Moreover, the Veteran reported a history of "foot trouble" on a March 1992 report of medical history form completed for purposes of separation from service.  Nevertheless, as explained below, the evidence dated since his claim was received in October 2008 reflects that he does not have any current active epididymitis or right foot disability other than pes planus.

There is no clinical evidence of any private or VA medical treatment for active epididymitis or a right foot disability other than pes planus at any time during the claim period.  VA examinations were conducted in July 2009 to assess the nature and etiology of any current right foot disability and epididymitis.  The Veteran reported that he experienced right foot tenderness in the medial plantar arches.  Also, he experienced an occasional heavy sensation in his groin, but there were no epididymitis episodes and he did not wear any support.  Examinations revealed tenderness in the medial plantar arches of the feet and mild pain with "Finkelstein" testing which was not correctible by manipulation.  However, there was no midfoot or forefoot malalignment and the Veteran did not wear any orthotic inserts.  Additionally, there was no testicular atrophy, no evidence of acute inflammation of the genitalia, and the examiner concluded that bilateral epididymitis was in remission and that the Veteran had normal genitals.  He was diagnosed as having bilateral pes planus and chronic bilateral epididymitis "in remission."

There is no other evidence of any current right foot disability other than pes planus or active epididymitis during the claim period, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  In light of the lack of evidence of diagnosed disabilities, the weight of the evidence is against a finding of a current right foot disability other than pes planus and current active epididymitis.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application in this case, and the claims of service connection for a right foot disability other than pes planus and epididymitis must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.




II: Higher Initial Ratings/Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.   8 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A. Hypertensive Heart Disease

The Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, DC 7007.  Under DC 7007, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, DC 7007.  

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Even if the requirements for a 30 percent rating under DC 7007 are met METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

A December 2008 VA examination report indicates that there was evidence of the beginning of cardiac hypertensive disease.  Specifically, an electrocardiogram (EKG) revealed minimal ischemia which was moderately life threatening.  However, the Veteran's heart size was normal according to a chest X-ray, his heart rhythm and sounds were normal, and he was not taking any medications for heart disease.  METs testing conducted in March 2009 revealed that he was able to perform a workload of approximately 10 METs (10.1 METs) before experiencing fatigue and that his ejection fraction was 60 percent.  He did not experience any arrhythmias or chest pain.  The Veteran was diagnosed as having the beginning stages of hypertensive heart disease.

The report of a VA examination conducted on January 17, 2013 reveals that the Veteran did not require continuous medication for his cardiac disability, that there was no history of any myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions, and that the Veteran had not undergone any surgical/non-surgical procedures or been hospitalized for any heart condition.  Examination revealed that his heart rhythm was regular, that his heart sounds and peripheral pulses were normal, and that there was no jugular-venous distension or peripheral edema.  There were no scars related to the Veteran's cardiac disability and there were no other related pertinent physical findings, complications, conditions, signs, or symptoms.

An EKG revealed evidence of cardiac hypertrophy and a non-specific T wave abnormality, but there was no cardiac dilatation.  Also, an echocardiogram revealed that left ventricular ejection fraction was between 50 and 54 percent.  Although the left ventricle was of normal size, the wall thickness was mildly increased in a concentric pattern and the left ventricular diastolic function was consistent with impaired relaxation.  An interview-based METs test indicated that the Veteran was able to perform a workload of between 5 and 7 METs before experiencing dyspnea.  In addition to his cardiac disability, general deconditioning affected the Veteran's METs level by 60 percent and a knee disability affected his METs level by 20 percent.

The Veteran was diagnosed as having hypertensive heart disease.  The physician who conducted the January 2013 VA examination explained that the Veteran's ejection fraction was consistent with his interview-based METs level and that the ejection fraction was the best indicator of his cardiac disability because it was a more accurate interpretation.

The above evidence indicates that prior to January 17, 2013 the Veteran was able to perform a workload of 10 METs before experiencing fatigue.  This is consistent with a 10 percent rating under DC 7007.  An initial rating higher than 10 percent is not warranted during this period as the Veteran was able to perform a workload of greater than 7 METs, there was no evidence of any cardiac hypertrophy, cardiac dilatation, congestive heart failure, or left ventricular dysfunction, and his ejection fraction was greater than 50 percent.  Hence, an initial 10 percent rating, but no higher, for hypertensive heart disease is warranted for the entire claim period prior to January 17, 2013.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7007.

With respect to the period since January 17, 2013, there was evidence of left ventricular dysfunction during the January 2013 VA examination in that there was an increase in left ventricular wall thickness and the left ventricular diastolic function was consistent with impaired relaxation.  Moreover, the ejection fraction was between 50 and 54 percent.  These symptoms most closely approximate the criteria for a 60 percent rating under DC 7007.  Based upon the evidence in this case, the exact onset of the Veteran's increased cardiac impairment following the December 2008 VA examination cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 60 percent rating is January 17, 2013, the date of the most recent VA examination.

An initial rating higher than 60 percent is not warranted at any time since January 17, 2013 because the Veteran has not experienced any congestive heart failure and his ejection fraction has not been less than 30 percent.  Also, he has been able perform an estimated workload of between 5 and 7 METs before experiencing dyspnea.  The Board notes that METs testing was not performed during the January 2013 VA examination and that the METs level which was reported was only an interview-based estimate.  However, left ventricular ejection fraction was measured and was 50 percent at its least.  Thus, METs testing was not required in this instance and the January 2013 VA examination is adequate.  See 38 C.F.R. § 4.100.  Therefore, an initial 60 percent rating, but no higher, for hypertensive heart disease is warranted under DC 7007 for the entire claim period since January 17, 2013.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7007.

B. Diverticulosis

The Veteran's diverticulosis is rated under 38 C.F.R. § 4.114, DCs 7399-7327.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of DCs 7399-7327 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected gastrointestinal disability, and that this disability has been rated by analogy to diverticulitis under DC 7327.  See 38 C.F.R. § 4.20 (2013) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7327, diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  38 C.F.R. § 4.114, DC 7327.  As explained below, the Veteran's service-connected gastrointestinal disability is most accurately rated pursuant to the criteria in DC 7319 which pertains to irritable colon syndrome.  Under DC 7319, the following criteria apply: a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress; and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

During a July 2009 VA examination the Veteran reported that he experienced "diverticular episodes" approximately 2 days per week (2 to 3 times per day) and that they alternated with constipation.  He also experienced occasional to intermittent abdominal pain with cramps.  He did not experience any ulcerative colitis, significant weight gain/loss, nausea, vomiting, fistula, or neoplasm, and there was no history of any hospitalization or surgery.  He was not taking any medications for his gastrointestinal symptoms and his disability did not affect his employment or daily activities.  Examination revealed that the Veteran was well-nourished, that there was no abdominal pain, fistula, ostomy, abdominal mass, or anemia, and that his weight was stable.  A diagnosis of chronic diverticulosis was provided.

In his January 2010 notice of disagreement, the Veteran reported that he experienced attacks of diverticulosis at least 4 times each week and that he occasionally lost control of his bowels and soiled his clothes.

A VA examination was conducted in January 2013 to assess the severity of the Veteran's service-connected chronic diverticulosis, but the physician who conducted the examination indicated that the "Veteran ha[d] no knowledge of having any colon disorder."  Rather he related a history of having an appendicitis which required surgical intervention.  The Veteran is already separately service-connected for postoperative residuals of abdominal abscess repair and appendectomy.

Examination revealed that the Veteran did not require continuous medication for any intestinal disability, he did not have any signs or symptoms attributable to any non-surgical non-infectious intestinal condition, he did not experience any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of an intestinal condition, and he did not experience any weight loss attributable to an intestinal condition.  In addition, he did not experience any malnutrition, serious complications, or other general health effects attributable to an intestinal condition, he did not have any benign or malignant intestinal neoplasms or metastases, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having an appendectomy, but the examiner explained that there was no objective evidence of diverticulosis at the time of the examination.

The above evidence reveals that the symptoms of the Veteran's diverticulosis are most accurately rated as irritable colon syndrome under DC 7319 because such symptoms include diarrhea, constipation, and abdominal distress and he has not experienced many of the symptoms of peritoneal adhesions or ulcerative colitis (as described in DCs 7301 and 7323, respectively).  Since the effective date of service connection, the Veteran's symptoms have most closely approximated the criteria for a 10 percent rating under DC 7319.  He reportedly experienced "diverticular episodes" with alternating constipation approximately 2 days per week as well as occasional to intermittent abdominal pain with cramps at the time of the July 2009 VA examination.  However, there was no evidence of abdominal pain or any other relevant symptoms during that examination.  He indicated in his January 2010 notice of disagreement that  he experienced attacks of diverticulosis at least 4 times each week and occasional loss of bowel control, but he did not report any symptoms of diverticulosis during the January 2013 VA examination and the examiner concluded that there was no objective evidence of the disability at the time of that examination.  Moreover, the Veteran has not required any medications for diverticulosis.  

Thus, the weight of the evidence reveals that the Veteran has experienced no more than moderate gastrointestinal symptoms during the claim period and there is no indication that he has experienced more or less constant abdominal distress at any time since the effective date of service connection.  Hence, an initial rating higher than 10 percent for chronic diverticulosis is not warranted and the appeal is denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DCs 7319, 7327.

C. Hypertension

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, DC 7101 as hypertensive vascular disease.  Under DC 7101, the following ratings apply: a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating is warranted when diastolic pressure is predominantly 120 or more; and a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

VA treatment records dated from July to December 2008 include systolic blood pressure readings of 121 and 135 and diastolic blood pressure readings of 76 and 79.  During a December 2008 VA examination, the Veteran reported that he experienced light headedness, tiredness, and weakness due to hypertension and that he took medications on a daily basis for the disease.  Blood pressure readings of 138/88, 136/80, and 140/90 were recorded during the examination.  There were no arteriosclerotic complications of hypertension and the Veteran was diagnosed as having hypertension.

VA treatment records dated from January 2009 to March 2013 and VA examination reports dated in January 2013 include systolic blood pressure readings ranging from 115 to 170 and diastolic blood pressure readings ranging from 70 to 102.  The Veteran continued to use medications to treat his hypertension and diagnoses of hypertension were provided. 

Although one diastolic blood pressure reading of 102 was recorded during a January 2013 VA examination, the above evidence reflects that the Veteran's blood pressure readings have never "predominantly" shown diastolic pressure at 100 or more or systolic pressure at 160 or more. Thus, although the use of medications to control blood pressure has been shown during the claim period, a 10 percent rating is not warranted under DC 7101 because there is no history of diastolic pressure of predominantly 100 or more.  Since the symptoms of the Veteran's hypertension do not meet or approximate the criteria for a 10 percent rating under DC 7101, a compensable rating is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7101.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected hypertensive heart disease, chronic diverticulosis, or hypertension.  The symptoms associated with these disabilities are all contemplated by the appropriate rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected disabilities discussed above during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating or a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been gainfully employed during the claim period and the most recent evidence of his employment status is a November 2010 VA psychiatric examination report which indicates that he worked at "TDC" for 17 years, that he functioned well at his job, and that was planning to retire in a couple of years.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for a right foot disability other than pes planus is denied.

Entitlement to service connection for epididymitis is denied.

Entitlement to an initial 10 percent rating prior to January 17, 2013 and an initial 60 percent rating since that date for hypertensive heart disease is granted.

Entitlement to an initial rating higher than 10 percent for chronic diverticulosis is denied.

Entitlement to a compensable rating for hypertension is denied.


REMAND

The Veteran contends that he has tinnitus that is the result of noise exposure in service.  He was afforded a VA examination in April 2009 to assess the etiology of any current tinnitus and he reported that tinnitus occurred approximately once a month and was accompanied by a sensation of fullness, pressure, and itchiness in both ears as well as post nasal drainage.  

The audiologist who conducted the April 2009 VA examination essentially concluded that the Veteran did not have tinnitus because she explained that the Veteran's "rare episodes of head noises" were consistent with normal auditory function and were not consistent with the presence of tinnitus with an etiology of noise exposure.  Thus, no further opinion as to the etiology of any tinnitus was provided.  However, a May 2011 VA primary care treatment note and a June 2011 VA audiology consultation note include a diagnosis of tinnitus and indicate that the Veteran reportedly experienced increased tinnitus since 2009.  Thus, a new VA examination is necessary to obtain an opinion as to the etiology of the Veteran's current tinnitus.  

Additionally, in light of the fact that a new VA audiologic examination is likely to include testing that is relevant to the claim of service connection for bilateral hearing loss, the Board will defer adjudication of that issue at this time.

As for the appeals for higher initial ratings for the service-connected right knee and back disabilities, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2013).

In this case, the Veteran was afforded VA examinations in January 2013 to evaluate the severity of his service-connected right knee and back disabilities.  There was objective evidence of painful motion beginning at 0 degrees of knee flexion, 60 degrees of spinal flexion, and 15 degrees of spinal extension.  However, the Veteran was able to perform knee flexion, spinal flexion, and spinal extension to 140 degrees or greater, 80 degrees, and 25 degrees, respectively.  The examiner noted that there was functional loss and/or functional impairment of the knee and lower leg in terms of weakened movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Also, there was functional loss and/or functional impairment of the thoracolumbar spine in terms of less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.

Although the ranges of right knee and spinal motion remained the same following repetitive motion and the January 2014 examiner noted that there was no additional limitation in the ranges of motion of the right knee and thoracolumbar spine following repetitive use, the examiner did not report the point, if any, at which pain and other factors caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to determine the nature and etiology of any current hearing loss and tinnitus.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The Veteran shall be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC), and all results of such tests shall be recorded in the examination report.  The examiner must also fully describe the functional effects of any hearing disability.
With respect to any hearing loss and tinnitus diagnosed since October 2008, the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset during service, is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any hearing loss and tinnitus diagnosed since October 2008 and the Veteran's reports of noise exposure in service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service- connected right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

The ranges of right knee flexion and extension shall be reported in degrees.

The examiner shall also specifically answer the following question with respect to both knee flexion and extension:

What is the extent of any additional limitation of motion (in degrees) of right knee flexion and/or extension due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.
The ranges of thoracolumbar spinal motions shall be reported in degrees. 

The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


